Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Currently no claim is understood/recognized as being generic to the following disclosed patentably distinct species: 

Species 1:  Fig[s] 1, 4, – illustrates an n+ type outer cathode region 82 includes line-shaped pattern portions 93 drawn around so as to continuously extend along the periphery of the device formation region 6. The n+ type outer cathode region 82 has a structure in which the four line-shaped pattern portions 93 formed along four sides of the device formation region 6 are integrated. Thereby, the n+ type outer cathode region 82 is formed in an endless shape (square ring shape) surrounding the device formation region 6 in the plan view.

Species 2:  Fig[s] 8, 12, – illustrates an n+ type outer cathode region 82 according to the present modification example has an ended-shaped structure in which an arbitrary one of the four line-shaped pattern portions 93 is formed as a separate body from the other line-shaped pattern portions 93.

Species 3:  Fig[s] 9, 13, –  illustrates an n+ type outer cathode region 82 according to the present modification example has plural line-shaped pattern portions 93 which are formed as separated bodies from each other . The plural line-shaped pattern portions 93 are respectively formed along two sides facing each other among + type outer cathode region 82 according to the present modification example includes plural dot-shaped pattern portions 94. The plural dot-shaped pattern portions 94 are formed to be spaced from each other along the periphery of the device formation region 6. 

Species 4:  Fig[s] 10, 14, – illustrates a third n+ type outer cathode region 82C includes a line-shaped pattern portion 93 drawn around so as to continuously extend along a periphery of the second n+ type outer cathode region 82B. The third n+ type outer cathode region 82C is formed in an endless shape (square ring shape) surrounding the second n+ type outer cathode region 82B in the plan view. The n+ type inner cathode region 81 according to the present modification example includes plural dot-shaped pattern portions 95. The plural dot-shaped pattern portions 95 are arranged in arrays to be spaced from each other in the X direction and the Y direction in the cathode formation region 84 formed by excluding the free space region 83 from the device formation region 6.

Species 5:  Fig[s] 11, 15, – illustrates a gate pad 16 is formed in a central region of the device formation region 6 in the plan view, and the gate finger 17 is formed in the outer region 7. An n+ type inner cathode region 81 according to the present modification example includes a line-shaped pattern portion 85 formed in a square-spiral shape continuously extending to enclose the free space region 83 in the plan view. The line-shaped pattern portion 85 according to the present modification example includes plural first lines 86 and plural second lines 87.

Species 6:  Fig[s] 16, – illustrates an n+ type inner cathode region 81 and the n+ type outer cathode region 82 are integrated. The n+ type inner cathode region 81 of a meandering form and the n+ type outer cathode region 82 formed in a square ring shape in the plan view are integrated. A portion of the n+ type inner cathode region 81 drawn out as a part of the n+ type outer cathode region 82 forms a part of the outer free wheeling diode Do in the outer region 7. A portion of the n+ type outer cathode region 82 drawn out as a part of the n+ type inner cathode region 81 forms a part of the inner free wheeling diode Di in the device formation region 6. 

The species are independent or distinct for the distinctions highlighted above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions have acquired a separate status in the art in view of their different classification
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



















/BITEW A DINKE/Primary Examiner, Art Unit 2896